FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMIR KARIM EDDIN,                                 No. 09-71350

               Petitioner,                        Agency No. A078-000-941

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Amir Karim Eddin, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Guzman v. INS, 318 F.3d 911, 912 n.1 (9th

Cir. 2003) (per curiam). We deny the petition for review.

      Eddin contends the BIA erred in denying his motion to reopen to file for

asylum based on his rejection of Islam and conversion to Christianity. The BIA

acted within its broad discretion in determining Eddin failed to submit evidence

showing that the Syrian government either would persecute him on account of his

apostasy or conversion or be unable or unwilling to protect him. See INS v. Abudu,

485 U.S. 94, 104 (1988) (the BIA may deny a motion to reopen for failure to

establish a prima facie case for the underlying relief sought). Accordingly, Eddin’s

motion to reopen fails.

      PETITION FOR REVIEW DENIED.




                                         2                                    09-71350